             Case 1:20-cv-04644-LGS Document 20 Filed 08/27/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 CAI RAIL, INC.,                                                :
                                            Plaintiff,          :
                                                                :
                            -against-                           :     20 Civ. 4644 (LGS)
                                                                :
 BADGER MINING CORPORATION,                                     :           ORDER
                                            Defendant.          :
 -------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff filed a pre-motion letter, proposing an immediate motion for summary

judgment (Dkt. No. 11);

        WHEREAS, Defendant filed a letter response (Dkt. No. 17), to Plaintiff’s pre-motion letter

(Dkt. No. 11);

        WHEREAS, the initial pretrial conference was held on August 27, 2020. For the reasons

stated at the conference, it is hereby

        ORDERED that by Tuesday, September 1, 2020, Plaintiff shall file a letter stating whether

it intends to proceed with a motion for summary judgment and, if so, (1) stating the scope of the

motion, (2) confirming Plaintiff’s understanding that multiple summary judgment motions on the

same subject matter (e.g., liability) will not be accepted and (3) proposing a briefing schedule agreed

upon by the parties. The case management plan (“CMP”) will issue in a separate order. The parties’

attention is particularly directed to the provisions for periodic status letters, and the need for a pre-

motion letter to avoid cancellation of the final conference and setting of a trial date. The parties

should be aware that the Court does not extend the deadlines for fact and expert discovery absent

compelling circumstances, and that the use of any alternative dispute resolution mechanism does not

stay or modify any date in the CMP.

        Dated: August 27, 2020
               New York, New York
